Citation Nr: 1409921	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a separate evaluation for right thigh muscle atrophy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.  He had an additional period of service from November 1972 until August 1973 but received an other than honorable discharge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously considered the appeal in a November 2008 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court). In January 2014, the Court granted a Joint Motion for Remand and vacated the part of the Board's November 2008 decision that denied a separate evaluation for right thigh muscle atrophy and remanded the matter for further consideration.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is necessary.  

The Veteran is service-connected for meralgia paresthetica and right thigh muscle atrophy.  38 C.F.R. § 4.55 indicates that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  See also 38 C.F.R. § 4.14.

Although the Veteran has been afforded VA examinations in April 2006 and January 2008, these examinations do not clearly distinguish the functions affected by the meralgia paresthetica versus the right thigh muscle atrophy or attribute any of the Veteran's symptoms to either diagnosis.  Accordingly, another examination must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the functions related to the right thigh muscle atrophy and the meralgia paresthetica.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should provide opinions as to the following:

a) What muscle or group of muscles of the thigh (see 38 C.F.R. § 4.73) are affected by the right thigh atrophy? 

b) What functions are controlled by the affected muscle or group of muscles?

c) What functions are affected by the meralgia paresthetica (currently evaluated as paralysis of the external cutaneous nerve of the thigh under 38 C.F.R. § 4.124a, Diagnostic Code 8529)?

d) The examiner should differentiate any current symptomatology related to the meralgia paresthetica from symptomatology related to the right thigh atrophy.  If it is not possible to differentiate the symptoms between the two diagnoses, the examiner should state this in the report.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved.

If the atrophy is unrelated to the meralgia paresthetica, the examiner should determine the cause of the atrophy (disease, injury or other factor).

2.  Following the completion of the above, and any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

